Title: To James Madison from William Eaton, 22 October 1802
From: Eaton, William
To: Madison, James


					
						Sir.
						Tunis 22d. Oct. 1802.
					
					I have now the honor to recapitulate Some of the most interesting articles of information 

which went forward by different conveyances under dates of 12. ult and 9. inst.  The original letter, of 

which enclosure A. is a translated copy, was dispatched by Capn. Bounds, who left this 14. Sep.  Its stile 

is indicative of a resolution in the author not  to  receive  a negative.
					If the letter should provoke resentment, Porto Farina may be taken by surprise or stratagem, with 800 men and the Bey’s whole naval arsenal together with his large vessels of war destroyed, but it would require secrecy and address. It would be a vital wound to cruising but it should be done in the winter or spring season. 
					The Dane has again this summer, made peace with Tripoli.
					The French have re-established their ancient treaties with Barbary, with amendments 

exclusively advantageous to the republic.
					The Dutch are visiting these regencies with three ships of the line and two smaller ships, and 

succeed in renewing their treaties (they say) without presents.
					On the 5. & 8. Sep. the UStates frigate, Constellation, appeared in this Bay, did not come to 

anchor, And on the 28., Commodore Morris’s squadron sailed from Cagliari.  I had no advise from the 

Comre.
					The Sapatap demands of me a gold-mounted double-barrelled fowling piece—says it was 

such he expected from England.  It is false.
					The following is an extract of a letter from Bryan McDonough, charge of affairs of H: B: 

Majesty at Tripoli to Henry Clark, charge of affs. at Tunis dated 6th. inst:
					“We had a french frigate and brig a few days ago to confirm their peace with this regency.  

The Bashaw received large presents from them, amounting in value to at least forty thousand dollars.  

And, what is considered of greater value, a beautiful cruiser mounting eighteen guns; sent as a present 

from Bonaparte to the Bashaw.
					“The Swedes have settled their affairs with this regency: but the poor, captives must remain 

until the money comes, which is stipulated for three months: their frigate sailed for Leghorn the 2d. 

instant.”  (The peace was obtained through the intervention of the French Embassador.  Thus ended the 

	coalition  of  the  north!  Thus ends the alliance between Sweden and the UStates!)
					“The american Captain and his crew was sent some time ago to Algiers—and I have reason to 

believe their affairs will soon be settled through the mediation of that Government.”
					A letter from Mr. OBrien of 3d. September, speaking of the french influence here, and of the 

Barbary system, suggests the following question,“Could not our ambassador at Paris do something to 

aid This great affaire?  A few fathoms Well applyed would take away the headache of the UStates relative 

to Barbary.”
					(The millennium, we are told, is making its approach by way of Louisiana!)
					Is it so soon forgotten that our original peace with these regencies was negociated through 

the intervention of french agents, and under Jewish influence?  Have they not sold us?  Can the Dey of 

Algiers offer a greater affront to the Government of the United States than to propose himself as a 

mediator of peace between US and Tripoli, after having so lately violated the faith of his guarantee of 

the original treaty!  Or can the Jews suppose our Government credulous enough again to have 

Confidence in such a mediation!
					The tributary States of Europe complain that “The Americans have ruined their affairs with the 

Barbary powers by yielding to unprecedented conditions of peace.”  So long as we confide in foreign 

agency and foreign guarantee the cause of these complaints will never be removed.
					All the communications which have passed through this consulate from the Department of 

State, since the present administration, manifest a resolution in the Government to reform the System, 

of intercourse with these regencies: But, having received no advice from that department since October 

last, I know not what events may have intervened which should render a change of that Resolution 

necessary.  It is devoutly to be hoped that none has happened.  From a retrospective view of the 

sacrifices to which we have already submitted to secure the friendship of these regencies, and 

calculating from them a future progressive accumulation, it would seem that a perpetual war with them 

would better suit the dignity and interest of our nation than the humileations incident to the present 

system.
					Far from receiving any succour from the magnanimity of the great nations of Europe, we 

have now demonstrations of their policy to use these instruments of piracy as impediments to the 

growth of our commerce.  Why does Bonaparte, at this peculiar crisis, give Tripoli a cruiser?  Why has 

England assisted the escape of the Tripoline admiral and his soldiers?  The object is so clear that the 

regencies themselves cannot but percieve it: and it encourages their insolence.  They have formed an 

idea that the UStates are too far off to coerce them--and the operations of our force have hitherto but 

confirmed them in this security.
					A suspicion strikes me, as a possible case, that the project of a negociation at Algiers may 

have originated with the Bashaw himself with a view of alarming the Swede into his measures: if so he 

has succeeded, and thus gained resources to carry on the war with the Americans.  I have no official 

document on this subject.  But if the project either originated with or meet the concurrence of our 

government, and if the Bashaw be apparently sincere in the measure, it will produce in effect but a 

momentary suspence of outrage, at the same time that it will impose on U.S an obligation to Algiers 

which will be thought never to be sufficiently compensated.
					Besides, where is the American who would subscribe to hold his right of free navigation, and 

even his personal freedom, as a grant from that piratical chief!  The very idea cannot but shock the 

national pride of every real citizen of the United States.
					The indignities I have suffered at this Court latterly are insupportable.  On the first 

appearance of our squadron this Bey behaved respectfully: he has grown insolent in proportion to the 

moderation of their movements and the success of the enimy.  I have in no instance yielded to his 

exactions.  But, again permit me to repeat, without more energetic support I cannot maintain the 

position I have taken here: a position which has hitherto received the approbation of every 

distinguished officer of the General Government with whom I have had the honor to correspond.  And, 

suffer me to add, if further concessions are to be made here I desire that I may not be the medium 

through whom they shall be presented.  The rich regalia I have already given this Bey, in the name of 

the Chief Majestrate of the United States serve only to show him our wealth and our weakness, and to 

prompt his avarice to new demands.  Three years ago I apprehended this consequence of our yielding 

expressions of amity.  The same effect will result from the same cause so long as the latter exist.
					Only one American frigate has been shown here since 29th. January last.  And, I confess, it 

embarrasses me to account for our squadron having lain ten days in Cagliari only eighteen hours sail 

from this, without enquiring whether peace still subsisted here, or without giving me a word of 

information; more peculiarly so as there are frequent occasions from that port to this.  Whatever may 

be the motive of these omissions, they are injurious in effect to the public interest.
					I am indeed weary of this state of exile & fruitless exertion—do not however permit myself to 

consider any privation of personal enjoyment (though on my part it is total) as a sacrifice, if it may go 

to promote the honor and aid the interest of my beloved Country—But let me be supported or 

replaced—it is a proposition equally reasonable as desirable.  I have the honor to remain with profound 

respect, Sir, your very Obedient servant
					
						William Eaton
					
					
						P.S.  Oct. 23d.  This morning Azulai, the Algerine Jew, announces to me the arrival of the American 

captives at Algiers.  The information comes to him by express.  I receive no letters!
					
					
						W. Eaton
					
					
						Oct. 24.
						I learn this morning the conditions of the Swedish peace—150,000 dollars prompt payment; 8,000 

consular present—and 8,000 annual tribute. And Sweden is now to thank France for her mediation!  

“Væ Victis!”
						The french Commissary General tells me, “The Swedish Admiral acknowledges that the 

mediation of the french Embassador at Tripoli has saved his nation a hundred thousand dollars!” He might have added—But the national honor and independence of Sweden are thrown into the scale to balance the obligation!
					
					
						NB.  Last summer a small Tunisine coaster, from the island of Gerbi, attempting to enter Tripoli with 

corn and oil, fell in with the Swede.  The Admiral confined the crew below, and put a Baron and ten 

men on board to conduct the prize to Malta for adjudication, but, instead of Malta they made Derne 

Head.  The Nobleman not knowing where he was, called up his prisoners and asked “What  land?  

To  whom  belonging?  & in  whose  possession?”  The Tunisines answered, “Derne; 

belonging  to  Egypht; and  in  the  possession  of  the  English!”  He put into port, was 

siezed, and sent prisoner to Tripoli.  The Bashaw rendered the vessel and cargo to the proprietors in 

compliment to the Bey of Tunis.  This Bey, notwithstanding, reclaims of the Swede vessel, cargo and 

indemnity for detention, and states in his invoice fifty  thousand  Spanish  dollars, which he says 

were concealed under ballast for purchasing negro slaves at Tripoli, making an amount of about 75,000 

dollars.  Six months allowed for payment—The alternative, War!
						Was Captain Murray uninformed of the Swedish Baron’s disaster when he proposed to carry 

Mahamet Bashaw to Derne?
					
					
						Oct. 27.
						There is a report in town this morning that the Tripolines have captured another American 

laden with coffee and sugar.  A courier, eighteen days from Tripoli, brings the report.  I have no letters. 

 From the hands in which our affairs now are at that place, if the fact be true, I should have none.  The 

Spaniard, De Sauza, is affronted with me for having taken Ingraham from his suit last fall. The Algerine 

Jew Farfara is affronted because I am not an Algerine  Jew!
					
					
						W. Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
